Beatty, C. J., concurring.
The decision in Jackson v. Torrence, 83 Cal. 521, does not, in my opinion, apply to the' facts of this case, but I concur in the judgment on the ground that Lovell’s contract to convey his interest in the Sacramento lot cannot be enforced, except upon condition of giving him what he bargained for; viz., a half-interest, undivided, in the Placer land, with Judson for co-tenant. He did not agree to take such interest with plaintiff as co-tenant, nor did he agree to take a divided half of the land in severalty. He has never been offered, and he cannot get, what he agreed to take. Therefore he cannot be compelled to convey; and for the same reason he is not liable in damages, unless, as suggested by Justice McFarland, for fraud or deceit.